UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 4, 2011 GLOBAL GREEN SOLUTIONS INC. (Exact name of registrant as specified in its charter) NEVADA 000-51198 (State or other jurisdiction of incorporation) (Commission File No.) P.O. Box 45100 4326 Dunbar Street Vancouver, British Columbia CanadaV6S 2M8 (Address of principal executive offices and Zip Code) (604) 408-0153 Toll Free (866) 408-0153 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS We plan to file notice on Form 15 to voluntarily de-register our common shares under the United States Securities Exchange Act of 1934 on October 14, 2011.We anticipate that our common shares will then be quoted on the pink sheets quotation system instead of the OTCQB, both of which are operated by the OTC Markets Group Inc.In addition, our company intends to convert our wholly owned subsidiary, Global Greensteam LLC into a corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 6th day of October, 2011. GLOBAL GREEN SOLUTIONS INC. BY: /s/ M. Elden Schorn Elden Schorn Director 2
